Citation Nr: 0321341	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  92-21 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

E. D-C


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel

REMAND

The appellant served on active duty from May 1971 to November 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, Puerto Rico that denied the appellant's claim for 
an increased rating for his service-connected schizophrenia.  

In an August 1999 decision, the Board denied the appellant's 
claim.  The appellant appealed the August 1999 Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a March 2002 Order, the Court vacated and 
remanded this case to the Board for readjudication in view of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) which was 
signed into law by the President on November 9, 2000, while 
the case was pending before the Court.  


REMAND

In July 2002 the Board, following a review of the record, the 
VCAA, and the instructions of the Court, deferred 
adjudication of the case pending additional development of 
the claim pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  The 
Board obtained additional VA medical records.  The United 
States Court of Appeals for the Federal Circuit recently 
invalidated the regulations which empowered the Board to 
issue written notification of the VCAA and to consider 
additional evidence without prior RO review in the absence of 
a waiver of such review by the appellant or his 
representative.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  A review of the record discloses that in June 
2003, the appellant executed a waiver of RO review of the 
newly obtained evidence in this matter.

Notwithstanding, the evidence shows the veteran last 
underwent a VA psychiatric examination for compensation 
purposes in February 1999.  The additional VA outpatient 
records received since the evaluation indicates a possible 
increase in the severity of the veteran's psychiatric 
illness.  Thus, it is the opinion of the Board that 
contemporaneous and thorough examination is required.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

Also, in its Order the Court directed the Board to consider 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir, 2001), in 
conjunction with the Board's readjudication of the increased 
rating issue.  In Roberson, the Court held that "once [a] 
claimant submits evidence of medical disability and makes 
claim for the highest rating possible, and in addition, 
submits evidence of unemployability, the 'identify the 
benefit sought' requirement of 38 C.F.R. § 3.155(a) is met 
and the VA must consider TDIU."  In this case, the appellant 
is seeking a higher rating evaluation for his service-
connected disability and, furthermore, has presented evidence 
regarding the impact of his disability on his employability.  
In accordance with the holding in Roberson, the claim for 
individual unemployability, although not expressly stated, is 
raised on the basis of the record in this instance, since the 
appellant is seeking the highest rating assignable and has 
submitted evidence of unemployability due to this service-
connected disability.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West Supp. 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should request the VA medical 
facility in San Juan to furnish any 
additional medical records pertaining to 
treatment for the veteran's psychiatric 
disorder from March 2003 to the present.

3.  The appellant should be scheduled for a 
VA examination by a psychiatrist to determine 
the nature and severity of the service 
connected psychiatric disorder.   The claims 
folder is to be made available to the 
examiner in conjunction with the examination.  
All studies and tests deemed necessary should 
be accomplished.  It is requested that the 
examiner obtain a detailed occupational 
history.  The diagnosis should include a 
Global Assessment of Functioning (GAF) score.  
It is requested that the examiner render an 
opinion as to the impact the service 
connected disorder has on the veteran's 
employability and to indicate whether the 
psychiatric disorder results in considerable, 
severe, or total social and industrial 
adaptability.

4.  Thereafter, the RO is requested to 
readjudicate the issue on appeal, and 
adjudicate the issue of entitlement to a 
total rating for compensation purposes based 
on individual unemployability, to include 
consideration of all evidence received since 
the last supplemental statement of the case.  
If the issue of entitlement to individual 
unemployability is denied, the veteran should 
be notified of that denial and of his 
appellate rights.  The RO is informed that 
the issue of entitlement to individual 
unemployability is not before the Board until 
an appeal is timely perfected.

If the complete benefit regarding the 
increased rating claim is not granted the 
appellant and his representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the case 
must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




